            Case 2:21-mc-00035-MMB Document 1-8 Filed 04/12/21 Page 1 of 7




                               UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MON CHERI BRIDALS, LLC and MAGGIE
 SOTTERO DESIGNS, LLC,                              Misc. Case No.
                       Plaintiffs,
                                                    Underlying Case:
            v.                                      Case No. 3:19-cv-01356-VC
                                                    United States District Court for the
 CLOUDFLARE, INC., a Delaware                       Northern District of California
 corporation; and DOES 1-10, Inclusive,
                       Defendants.


             DECLARATION OF ARMEN PETROSSIAN IN SUPPORT
       OF MOTION TO QUASH DEFENDANT CLOUDFLARE, INC.’S SUBPOENA
               FOR DOCUMENTS AND FOR PROTECTIVE ORDER

         I, Armen Petrossian, declare pursuant to 28 U.S.C. § 1746 as follows:

         1.       I am the chief commercial officer at non-party XMLShop, LLC d/b/a Counterfeit

Technology (“XMLShop”).

         2.       I submit this Declaration based upon my personal knowledge in support of Motion

to Quash Subpoena to Produce Documents directed to non-party Armen Petrossian served by the

Defendant Cloudflare, Inc. (“Defendant”) and for Protective Order (the “Motion”).

         3.       By way of background, XMLShop has developed a web scrapping tool that can

identify copies of images on the Internet.

         4.       XMLShop was engaged by Plaintiffs Mon Cheri Bridals, LLC (“Mon Cheri”) and

Maggie Sottero Designs, LLC (“Maggie Sottero”) (collectively, the “Plaintiffs”) to find any

unauthorized use and reproduction of Plaintiffs’ copyrighted and proprietary images on the

Internet.

         5.       Plaintiffs gave XMLShop authority and power of attorney to act as their agents in

identifying, locating, and investigating infringements of their images by websites that steal



4844-7550-9221, v. 1
          Case 2:21-mc-00035-MMB Document 1-8 Filed 04/12/21 Page 2 of 7




Plaintiffs’ images and use them to sell counterfeit, knockoff goods.

         6.       Plaintiffs also gave XMLShop authority and power of attorney to act as their agents

in sending DMCA type and other copyright infringement notices to websites found to infringe on

Plaintiffs’ copyrighted images, the websites’ hosting providers, and any internet service providers

that provide services to the infringing websites, such as Cloudflare.

         7.       As such, XMLShop used its proprietary software and system processes to scour the

internet for infringing use of Plaintiffs’ images, and when found, to generate DMCA and copyright

infringement notices to Cloudflare and others identifying the location of the infringing content as

well as identifying the original copyrighted image, among other things.

         8.       As part of this litigation, XMLShop has worked with Plaintiffs and their attorneys

in gathering information and documentation in response to discovery requests propounded on

Plaintiffs. See Plaintiffs’ Responses to Cloudflare’s Request for Production of Documents Set Nos.

1-3, attached to the Declaration of Bianca A. Roberto in support of the Motion to Quash Subpoena

to Produce Documents directed to non-party Armen Petrossian and for Protective Order (“Roberto

Decl.”), at Exhibits “15,” “16,” and “17.”

         9.       On or about March 29, 2021, Defendant served a Subpoena to Produce Documents,

Information, or Objects or to Permit Inspection of Premises in a Civil Action upon Armen

Petrossian (the “Document Subpoena”) in connection with the matter of Mon Cherie Bridals, LLC,

et. al. v. Cloudflare, Inc., et. al., in the United States District Court for the Northern District of

California, Docket Number 19-cv-01356-VC (the “Underlying Action”). See Roberto Decl., at

Exhibit “1.”

         10.      On or about March 29, 2021, Defendant served a Subpoena to Testify at a

Deposition in a Civil Action upon Petrossian (the “Deposition Subpoena”) in the Underlying




4844-7550-9221, v. 1
          Case 2:21-mc-00035-MMB Document 1-8 Filed 04/12/21 Page 3 of 7




Action. See Roberto Decl., at Exhibit “2.”

         11.      A year prior, on or about March 2, 2020, Defendant served a Subpoena to Produce

Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action upon

XMLShop (the “1st XMLShop Document Subpoena”) in connection with the Underlying Action.

See Roberto Decl., at Exhibit “3.”

         12.      Many of the requests were identical to documents requested of Plaintiffs, and to

which XMLShop already provided responsive documents to be produced on behalf of Plaintiffs.

Compare e.g., Roberto Decl., at Exhibit 3, at Document Requests Nos. 2-20, and 33-37, Roberto

Decl., at Exhibit “4,” at Document Requests Nos. 3-7, 11-13, 16-17, and 22-29, and Exhibit “5,”

at Document Requests Nos. 14-22, 25-29, and 45-47, and Roberto Decl., at Exhibit 5, at Request

for Production Nos. 57-76.

         13.      The remaining requests were incredibly broad and asked for sensitive trade secret

information about XMLShop’s intellectual property and processes, which are not at issue in the

Underlying Action, and numerous additional documents whether related to the actual case or not.

         14.      For many of the items XMLShop simply did not have responsive documents.

         15.      On or about March 18, 2020, XMLShop, through counsel, served XMLShop’s

Objections and Responses to Defendant Cloudflare’s Subpoena to Produce Documents

(“XMLShop’s Response to 1st Document Subpoena”) in the Underlying Action. See Roberto Decl.,

at Exhibit “4.”

         16.      On or about November 2, 2020, Defendant served a second, nearly identical

Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in

a Civil Action upon XMLShop (the “2nd XMLShop Document Subpoena”) in the Underlying

Action. See Roberto Decl., at Exhibit “5.”




4844-7550-9221, v. 1
          Case 2:21-mc-00035-MMB Document 1-8 Filed 04/12/21 Page 4 of 7




         17.      The requests made in the Document Subpoena and the 2nd XMLShop Document

Subpoena are nearly identical, and only one (1) category that is included in the 2nd XMLShop

Document Subpoena is not included in the Document Subpoena – Document Category No. 6. See

Roberto Decl., at Exhibits “1” and “5.”

         18.      On or about November 23, 2020, XMLShop, through counsel, served XMLShop’s

Objections and Responses to Defendant Cloudflare’s Subpoena to Produce Documents

(“XMLShop’s Response to 2nd Document Subpoena”) in the Underlying Action. See Roberto

Decl., at Exhibit “6.”

         19.      On or about November 12, 2020, Defendant served a Subpoena to Testify at a

Deposition in a Civil Action upon XMLShop in the Underlying Action.

         20.      On or about March 11, 2021, Defendant served a Subpoena to Testify at a

Deposition in a Civil Action upon Suren Ter-Saakov (“Ter-Saakov”), through counsel, to appear

as a representative of XMLShop in connection with the Underlying Action.

         21.      On or about January 4, 2021, XMLShop, through counsel, served a supplemental

response to the 2nd Document Subpoena. See Roberto Decl., at Exhibit “7.”

         22.      On or about March 11, 2021, Defendant served a Subpoena to Testify at a

Deposition in a Civil Action (the “Ter-Saakov Deposition Subpoena”) upon Suren Ter-Saakov,

the owner of XMLShop, to appear as a representative of XMLShop in connection with the

Underlying Action. See Roberto Decl., at Exhibit “8.”

         23.      Ter-Saakov was deposed in the Underlying Action on March 16, 2021, March 17,

2021, and March 18, 2021 regarding, among other things, its relationship to, and work performed

for, Plaintiffs Mon Cheri Bridals, LLC and Maggie Sottero Designs, LLC (collectively, the

“Plaintiffs”) pursuant to the Deposition Subpoena. See Roberto Decl., at Exhibits “9,” “10,” and




4844-7550-9221, v. 1
          Case 2:21-mc-00035-MMB Document 1-8 Filed 04/12/21 Page 5 of 7




“11.”

         24.      Ter-Saakov is scheduled to be deposed again via the XMLShop Deposition

Subpoena in the Underlying Action on April 21, 2021.

         25.      Additionally, I am scheduled to be deposed via the Deposition Subpoena in the

Underlying Action on April 22, 2021.

         26.      I have reviewed the Document Subpoena.

         27.      The undersigned reviewed the 1st Document Subpoena and the 2nd Document

Subpoena (collectively, the “XMLShop Document Subpoenas”), and Defendant’s First Set of

Requests for Production of Documents to Plaintiff Mon Cheri Bridals, LLC, Defendant’s First Set

of Requests for Production of Documents to Plaintiff Maggie Sottero Designs, LLC, both dated

February 7, 2020 (collectively, the “1st Requests to Plaintiffs”), Defendant’s Second Set of

Requests for Production of Documents to Plaintiff Mon Cheri Bridals, LLC, and Defendant’s

Second Set of Requests for Production of Documents to Plaintiff Maggie Sottero Designs, LLC,

both dated May 8, 2020 (collectively, the “2nd Requests to Plaintiffs”), and Defendant’s Third Set

of Requests for Production of Documents to Plaintiff Mon Cheri Bridals, LLC, and Defendant’s

Second Set of Requests for Production of Documents to Plaintiff Maggie Sottero Designs, LLC

(collectively, the “3rd Requests to Plaintiffs”). See Roberto Decl., at Exhibits “12,” “13,” and “14.”

         28.      I participated in searching XMLShop’s files and databases, and retrieved

documents related to the Underlying Action on behalf of the Plaintiffs in conjunction with the

Plaintiffs’ responses to the 1st Requests to Plaintiffs, the 2nd Requests to Plaintiffs, and the 3rd

Requests to Plaintiffs (collectively, the “Requests to Plaintiffs”), and located numerous documents

including, but not limited to, emails, reports, infringement notices, and images.

         29.      I participated in searching XMLShop’s files and databases in conjunction with the




4844-7550-9221, v. 1
          Case 2:21-mc-00035-MMB Document 1-8 Filed 04/12/21 Page 6 of 7




XMLShop Document Subpoenas, and retrieved one (1) additional document, an email chain,

responsive to the 2nd XMLShop Document Subpoena that was inadvertently omitted from earlier

productions.

         30.      XMLShop gave the aforementioned documents to counsel, and they were produced

by Plaintiffs in response to the Requests to Plaintiffs.

         31.      The undersigned, in his individual capacity, does not possess any documents

responsive to the Document Subpoena.

         32.      Any documents accessible to the undersigned would be accessible to him as chief

communications officer at XMLShop.

         33.      As stated above, the undersigned reviewed XMLShop’s files and retrieved

documents responsive to the discovery requests made in the Underlying Action, and XMLShop

sent those documents to counsel.

         34.      Even if the undersigned personally possessed documents and was required to

produce those documents, they would be duplicative of the documents that XMLShop already sent

to counsel, and produced by the Plaintiffs to Defendant in the Underlying Action.

         35.      Accordingly, assuming the undersigned had the documents requested, it would be

duplicative to produce the same and would require a non-party individual to reproduce production

provided by XMLShop and Plaintiffs thereby resulting in the unnecessary expenditure of time and

costs.

         36.      The undersigned has not located any additional documents that are responsive to

the broad and redundant Document Subpoena.

         37.      The undersigned has not located any additional documents that are responsive to

the Requests to Plaintiffs.




4844-7550-9221, v. 1
           Case 2:21-mc-00035-MMB Document 1-8 Filed 04/12/21 Page 7 of 7




         38.      All forty-nine (49) of the Document Categories in the Document Subpoena are

nearly identical to forty-nine (49) out of the fifty (50) Document Categories in the 2nd XMLShop

Document Subpoena with only minor changes to phraseology. See Roberto Decl., at Exhibits “1”

and “5.”

         39.      Accordingly,   Defendant’s    Document      Subpoena     is   overly   broad   and

disproportionate to the needs of the case as the documents requested were already demanded, were

previously produced by XMLShop, and were served upon Defendant by Plaintiffs or XMLShop,

respectively, in response to prior requests.

         40.      Further, the undersigned does not possess any responsive documents in his

individual capacity.

         41.      The undersigned has complied with the Document Subpoena as XMLShop does

not possess additional documents that have not already been produced in the Underlying Action.

         I declare under penalty of perjury that the foregoing is true and correct.



                                                  Armen Petrossian
                                                _____________________________________
                                                ARMEN PETROSSIAN

Dated: April 12, 2021




4844-7550-9221, v. 1
